Citation Nr: 0931373	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  06-10 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder, to include lumbar myositis, lumbar degenerative 
disc disease with bulging disk at L4-5.

2.  Entitlement to service connection for a cervical spine 
disorder, to include small right paracentral disk protrusion 
at C6-7, C7-T1, degenerative changes in the cervical spine, 
and posterior osteophytes with compression at C5-6.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to 
February 2004.  His DD214 reports an additional 2 months and 
29 days of active service.

This matter is on appeal from the San Juan, the Commonwealth 
of Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the case, the Board finds that a remand is necessary for a 
VA medical opinion.  The service treatment records show that 
the Veteran reported back and neck pain toward the end of his 
period of active duty in January 2004.  In June 2005, shortly 
over a year after his February 2004 separation from service, 
magnetic resonance imaging (MRI) of the cervical spine 
revealed degenerative changes.  A June 2005 MRI of the lumbar 
spine apparently revealed similar findings of degenerative 
changes; however, the lumbar spine MRI is not of record.  

Given the Veteran's complaints of neck and back pain in 
service and the proximity in time between his discharge and 
diagnosis of degenerative changes to the cervical and lumbar 
spine, a medical opinion is necessary to determine the 
etiology of his current lumbar and cervical spine 
disabilities.
 
In addition, recent treatment records should be developed 
from the VA outpatient clinic in Ponce, Puerto Rico, where 
the Veteran receives treatment for these disorders.  Finally, 
a copy of the June 2005 MRI report of the lumbar spine should 
be associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  Associate any pertinent treatment 
records with the claims folder, 
particularly:

a.  Treatment records from the VA 
outpatient clinic at Ponce, Puerto 
Rico, for the period since May 2005; 
and 

b.  A copy of the June 28, 2005, 
lumbar MRI report performed by an 
outside institution, Consolidated 
Radiology CT/MR Complex, CSP

2.  Schedule the Veteran for an 
examination to determine the etiology of 
his current cervical and lumbar spine 
disorders.  The examiner must have an 
opportunity to review the Veteran's 
claims file in conjunction with the 
examination.  

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that the Veteran's 
cervical and/or lumbar spine disorders 
are related to an incident in service, 
including his reports of heavy lifting 
and his complaints of neck and back pain 
in January 2004.  

The examiner is also requested to provide 
an opinion as to whether arthritis of the 
cervical and/or lumbar spine was manifest 
to a compensable degree (i.e. would have 
been demonstrable on X-ray) within a year 
of his February 2004 separation from 
service.  

A complete rationale for any opinion 
expressed should be included in the 
evaluation report, to include upon what 
medical principles the opinion is based 
and citation to the evidence of record 
upon which the opinion is based.  

3.  Then, readjudicate the lumbar and 
cervical spine claims on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be issued an SSOC which addresses all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
since the issuance of the last SSOC.  

The Veteran should be given the 
opportunity to respond to the SSOC before 
the case is returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

